Case: 13-50690      Document: 00512633233         Page: 1    Date Filed: 05/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-50690
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 16, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

BRYAN SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-543-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Bryan Sanchez appeals his conviction for aiding and abetting the
attempted possession with intent to distribute five kilograms or more of a
mixture or substance containing cocaine. Sanchez filed a motion to suppress
the results of a consensual search following an allegedly unlawful stop. The
motion was denied, and Sanchez appeals that denial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50690     Document: 00512633233      Page: 2    Date Filed: 05/16/2014


                                  No. 13-50690

      In our assessment of a denial of a motion to suppress evidence, we review
“factual findings for clear error and the ultimate constitutionality of law
enforcement action de novo.” United States v. Robinson, 741 F.3d 588, 594 (5th
Cir. 2014). We view the evidence in the light most favorable to the prevailing
party, which in this case is the Government. See United States v. Pack, 612
F.3d 341, 347 (5th Cir. 2010).
      The district court concluded that there was reasonable suspicion
supporting the stop on two grounds: (1) because of Sanchez’s traffic violation;
and (2) because of the “collective knowledge” of other officers who
communicated with the officer making the stop. The legality of a traffic stop
is analyzed initially to determine “whether the officer’s action was justified at
its inception.” United States v. Grant, 349 F.3d 192, 196 (5th Cir. 2003). “For
a traffic stop to be justified at its inception, an officer must have an objectively
reasonable suspicion that some sort of illegal activity, such as a traffic
violation, occurred, or is about to occur, before stopping the vehicle.” United
States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). Section 545.060(a)
of the Texas Transportation Code provides that “[a]n operator on a roadway
divided into two or more clearly marked lanes for traffic: (1) shall drive as
nearly as practical entirely within a single lane; and (2) may not move from
the lane unless that movement can be made safely.” TEX. TRANSP. CODE
ANN. § 545.060(a).
      Sanchez contends that the evidence does not show that his vehicle was
moving in an unsafe manner and, as a result, he did not violate § 545.060. The
record testimony showed that Deputy Kennedy stopped Sanchez’s vehicle
because Sanchez drove over the center white line and then he crossed over the
white line near the shoulder of a busy highway at dusk, in violation of
§ 545.060. See Martinez v. State, 29 S.W.3d 609, 610 (Tex. App. – Houston [1st



                                         2
    Case: 13-50690    Document: 00512633233      Page: 3   Date Filed: 05/16/2014


                                 No. 13-50690

Dist.] 2000, pet. ref’d). The record supports the district court’s determination
that Deputy Kennedy had reasonable suspicion of a traffic violation for making
the initial stop. See Lopez-Moreno, 420 F.3d at 430.
      Alternatively, Sanchez’s challenge to the alternative ruling of the district
court also fails. He contends that no knowledge, collective or otherwise, was
shared with Deputy Kennedy except for instructions to stop the vehicle and
thus, the district court impermissibly applied the collective knowledge doctrine
in denying his motion to suppress. Reasonable suspicion can vest through the
collective knowledge of the officers involved in a search and seizure operation.
United States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013), cert. denied, 134 S.
Ct. 1326 (2014). The collective knowledge theory for reasonable suspicion
applies so long as there is “some degree of communication” between the acting
officer and the officer who has knowledge of the necessary facts. United States
v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007). The record testimony established
that the knowledge of Deputy Abel Sanchez and other officers possessing
reasonable suspicion could be imputed properly to Deputy Kennedy, the acting
officer, because there was some communication between Deputy Sanchez, the
officers, and Deputy Kennedy. See id. at 530. As either ground supports the
denial of the motion to suppress, the judgment of the district court is
AFFIRMED.




                                        3